Detailed Office Action
	Applicant’s amendments/arguments and Affiant’s affidavit of 2/22/2022 have been entered and fully considered. Claims 16-18, 20, 23, 24, and 29 are amended. Claims 1-15, 22, 25, 27, 32, and 33 are cancelled. Claim 28 is withdrawn from examination. Claim 16-21, 23-24, 26, 28-31, and 34 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 15/740,995 (now US 11,173,640) has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejection previously set forth in the non-final office action of 9/23/2021 is withdrawn.
Response to Amendments and Arguments
Applicant’s amendment to claim 1 regarding the limitation of “given melt processing temperature” in conjunction with the arguments and Affiant’s statements has overcome the USC 112(a) enablement and its corresponding USC 112(b) rejection. The amendments and arguments establish that the given temperature is a selected and fixed parameters through the process of melt flow in the hot runner. Therefore, one of ordinary skill in the art is enabled to preselect this parameter and affect a pressure change in the hot runner to have a crystallization temperature to approach and reach this preselected parameter.  The Examiner withdraws the 112(a) and its corresponding 
It may be prudent to clarify, in the claim, the fixed/constant nature of the given temperature and/or that is preselected and/or that it remains constant during operation in the hot runner.
Upon correct interpretation of this limitation and further consideration, the Examiner maintains that this limitation is disclosed by the primary art of DIRCX (WO 2010/060641), hereinafter DIRCX.
DIRCX discusses changing the flow path to change the local sheer and thus local pressure {[P6, lines 16-25], [P11, lines 22-28], [P12, lines 1-3]}. Note that Affiant’s statement also confirms that the increase in pressure/shear in the flow path can result in increase in crystallization temperature (see points 21-23 of Affidavit of 2/22/2022, page 6). 
It should be note that the Affiant states that “The temperature of the molten polymer flowing through the flow path can increase when pressure/shear is applied to the molten polymer and as a consequence the temperature of the polymer melt can go above the selected given melt processing temperature” (see point 22). This appears to be a misstatement. As established above, the given melt temperature is constant and fixed and as the result of increasing pressure/shear, the crystallization temperature of the melt flow increases and not the temperature of the melt flow. Applicant is advised to further clarify this statement.
Now back to DIRCX teaching, it is thus understood that DIRCX modification of flow path and increase in pressure/shear will result in increase in crystallization explicitly state that the crystallization temperature reaches the given temperature. However, DIRCX implicitly teaches that this flow path modification and shear/pressure increase results in a phase change and the start of formation of solids as detailed below. This is an indication that the crystallization temperature has been reached. 
Note that Affiant also states that “I, and one of ordinary skill, would not expect the polymer to solidify or freeze out because one of ordinary skill knows that it takes time for the crystals to form. As this polymer is a flowing polymer, and the pressure is local, I, and one of ordinary skill, would expect a small amount of tiny crystals/orientation to be formed in the local area and then propelled down the flow path. Once the polymer flows past the local pressure the crystals/orientations will begin to disappear into the polymer melt over time as the Tc drops. However, if the small amount of crystals/orientations are pushed into a perform and then rapidly cooled, the polymer bulk solidifies in its amorphous state and locks the small amount of crystals/orientation in place” (point 36 of affidavit of 2/22/2022). 
	Therefore, formation of tiny crystals or solids (and not a total freezing) is an indication that the crystallization temperature has reached.
	DIRCX states that the polymer melt can have PA or PET as an additive {[P7, line 16]}. DIRCX further refers to these polymers as “non-solid” polymer particle {[P9, line 6]}. One of ordinary skill in the art understand that, here, DIRCX refers to these solid {[P9, lines 6-10] thus an indication of a crystallization event, note that as discussed above, Affiant also discloses this phenomenon as formation of tiny crystals}.
	There are also further teachings by DIRCX that renders this amended limitation obvious to one of ordinary skill in the art. Since amended, its rejection is discussed below in the 35 USC 103 section.
The other amendments have overcome the other 35 USC 112(b) rejections and all the objections (except one, see below). They are withdrawn.
Applicant’s argument regarding Examiner’s “result-effective” reasoning is moot, since the Examiner has withdrawn the enablement rejection and the claim interpretation that was due to the enablement rejection.
Claim Objections
Claim 26 is objected to because of the following informalities: in line 3, add “a” before “required critical sheer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 21, 23-24, 26, 29, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over DIRCX (WO 2010/060641), hereinafter DIRCX as evidenced by HE ("Crystallization of polypropylene, nylon-66 and poly (ethylene terephthalate) at pressures to 200 MPa: Kinetics and characterization of products."), hereinafter HE. Note that the italicized text below are the instant claims.
a method for manufacturing a polymer article {[abstract]} comprising: 
injecting a semi-crystallizable polyester based polymer melt in a flow path for converting it into a semifinal shape {[P1, line 20] note PET is a polyester (see instant specification page 12 last ¶), [P1, lines 27-29] note teaching on injection and PET being semi-crystalline, [P1, line 12-13] note the preform is the semifinal shape, [P5, line 11] note the hot runner provide the flow path for the melt},
wherein the polyester based polymer melt is converted at a given local pressure and a given melt processing temperature {inherent, there will always be a given processing temperature and pressure, note the teaching on melt flow above},
wherein at ambient pressure said given melt processing temperature is higher than the crystallization temperature of the semi-crystallizable polyester based polymer at ambient pressure as determined from the corresponding PVT graph of the semi-crystallizable polyester {note that as stated by the Applicant/Affiant (see affidavit of 9/1/2021, page 8, item 36), one of ordinary skill knows that because the polymer is a melt (liquid), the melt processing temperature must be greater than the melt point of the polyester, note that as evidenced by HE the melt temperature or processing temperature is always higher that the crystallization temperature {[FIG. 9], [P 1049, right col] note utilization of PVT}
modifying the flow path of the semi-crystallizable polyester based polymer melt such that the local pressure increases thereby increasing the crystallization temperature where the local pressure is applied to at least the given processing temperature of the semi-crystallizable polyester based polymer melt {also see argument section above, [P7, line 16] note that the polymer melt can have PA or PET as an additive, [P9, line 6] note the reference to these polymers as “non-solid” polymer particle, thus are melt or liquid (non-solid) , [P9, lines 6-10] note the disclosure that as the result of flow modification (shear/pressure), these particles behave as they were solid, thus an indication of a crystallization event, note that as discussed above in the argument section (item 2), Affiant also discloses this phenomenon as formation of tiny crystals}.
In the alternative, and more clearly, DIRCX discloses that a phenomenon of coagulation can occur as the result of this local increase on shear/pressure and its subsequent release {[P8, lines 17-23] note that this is again similar to Affiant’s statement above detailed in the argument section, note that coagulation indicates solid formation}.
The Examiner notes that DIRCX discusses this coagulation for the PA polymer and not the PET or polyester. However, the Examiner submits that at the effective filing date of the instant invention, it would have been obvious to one ordinary skill in the art to have chosen the pressure/shear change to affect this coagulation to the PET part of the polymer. Since the objective of DIRCX is the formation of different zones with different concentrations of polymer {[P4, lines 25-29]}, in those cases where the PET is in  a lower concentration, an artisan would have been motivated to affect the coagulation (solidification or crystallization) in the PET part, since smaller solid portions are easier to handle.
and comprising injecting the polyester based polymer into a preform mold for converting the polyester based polymer into a preform {[P2, lines 15-20] note that ,
while applying a local shear and/or extensional deformation on the polyester based polymer melt {[P1, line 9-10], [P2, line 25-26] note application of local shear, [P8, lines 1-4] note teachings on deformation},
wherein applying the local shear and/or extension deformation on the polyester based polymer melt comprises selectively modifying the flow path of the polyester based polymer melt as a function of a local pressure profile over at least part of the flow path {[P7, lines 6-14], [P8, lines 6-8 and lines 25-27] note selection of amount of shear, note also that as shown above modifying the flow path result in differential pressure},
said local pressure profile being determined as a function of optimized response of the polyester based polymer melt to the applied local shear or extensional deformation over at least said part of the flow path {[P2, lines 9-13], [P4, lines 25-29] note that as disclosed in the instant specification (page 14, 3rd ¶; page 18, 5th ¶) the optimized response is the effectiveness of applying shear in changing morphology; this is what DIRCX teaches as well}. 
Regarding claim 17 DIRCX as evidenced by HE discloses wherein said given processing temperature is within a range of 5 to 40 ºC higher than the crystallization temperature of the semi-crystallizable polyester at ambient pressure as determined from the corresponding PVT graph of the semi-crystallizable polyester {note that as evidenced by HE the melt or processing temperature is higher by about 30 ºC across . 
Regarding claims 18 and 29, DIRCX further discloses wherein the applied local pressure is within a range of 0 to 500 MPa above ambient pressure {[P14, lines 1-5] the Examiner submits that the injection machine that is used in DIRCX has a location where the polymer is loaded at ambient condition, therefore there is a local point where the pressure is ambient and thus 0 MPa above ambient, also note that as discussed above under claim 16, DICX modifies the flow path to increase the local pressure, as such, inherently there are point with pressures of greater than zero above ambient}. 
Regarding claim 21, DIRCX discloses wherein selectively modifying the flow path is within a hot runner system {[P5, lines 9-12]}.
Regarding claims 23 and 26, and based on the Examiner’s interpretation of these limitations in the non-final office action of 7/3/2019 (see page 3), and final office action of 3/13/2013 (see page 4), DIRCX discloses with said local pressure profile being determined as a function of required critical shear over at least said part of the flow path {note claim 16 analysis above and it was shown the DIRCX selects a shear and subsequently a pressure profile ([P8, lines 6-8 and lines 25-27]), thus based on the Examiner’s interpretation indicated above and Applicant’s agreement of this interpretation in the argument of 9/14/2020, (see page 9), DIRCX meets this limitation}.
Regarding claims 24 and 34, and based on the Examiner’s interpretation of these limitations in the non-final office action of 7/3/2019 (see page 3), final office action of 3/13/2013 (see pages 4 and 5), and Applicant’s agreement with these interpretations (see argument of 9/14/2020, page 9), DIRCX discloses wherein the polyester based polymer melt results from blending or compounding a plurality of polyester polymers with different MW in order to obtain a lower crossover frequency ω1, the cross-over point between storage modulus G' (ω) and loss modulus G" (ω),without substantially increasing the MW of the obtained blend or compound {[P 10, lines 11-21] note mixing the low and high MW polymer that as admitted by the Applicant meets the limitation}.
The Examiner notes the limitation “in order to obtain a lower crossover frequency ω1 (note the followed limitation is the definition of ω1)” simply express the intended result of process steps positively recited. As the combination DIRCX teaches all the limitations of claims 16, 21, and 23 it is the examiner's position that substantially the same result as claimed will occur i.e., obtaining a lower crossover frequency. 
Notably, Applicant’s specification does not disclose any additional steps (beyond mixing different MW polymers) that results in this lower crossover frequency. If applying the same method steps of DIRCX in substantially the same way to substantially same combination of polymers does not inherently result in lowering this frequency, then a question of scope of enablement and/or omitting essential method limitations can be brought for these claims.
Claims 19, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over DIRCX as evidenced by HE and further evidenced by GUPTA ("Chapter 7 PET Fibers, Films, and Bottles), hereinafter GUPTA.
Regarding claims 19, 30, and 31, DIRCX as evidenced by HE discloses all the limitations of claims 16-18. DIRCX further discloses further comprising biaxially stretching the preform by blowing thereby forming a container {[P1, lines 7-9] note that as evidenced by GUPTA ([P 376, 2nd and 3rd ¶]), blow molding a preform into a .
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748